 
MEMBERSHIP INTEREST PURCHASE AGREEMENT


This PURCHASE AGREEMENT (“Agreement”) dated July 1, 2010 (the “Closing Date”) is
made by and between the undersigned sellers (“Sellers”) of membership interests
of AACM3, L.L.C., a Texas limited liability company doing business as Petro 2000
Exploration (“Petro 2000”) and membership interests of PetroGreen Energy, LLC, a
Nevada limited liability company (“PetroGreen”), and Adino Energy Corporation, a
Montana corporation with its principal place of business at 2500 City West
Boulevard, Suite 300, Houston, Texas 77042 (“Purchaser”).


WITNESSETH


WHEREAS, Sellers own one hundred percent (100%) of the membership interests of
Petro 2000 and PetroGreen;


WHEREAS, Petro 2000 and PetroGreen are engaged in the exploration and production
of oil and gas throughout Texas; and


WHEREAS, Purchaser desires to purchase 100% of the membership interests of Petro
2000 and PetroGreen and continue the operations of Petro 2000 and PetroGreen;


NOW, THEREFORE, in consideration of the representations, warranties, promises,
covenants, and agreements hereinafter contained and intending to be legally
bound, the parties hereby agree as follows:


ARTICLE I


SALE AND PURCHASE OF MEMBERSHIP INTERESTS


1.1           Sale and Purchase of Membership Interests.  Upon the terms and
subject to the conditions contained herein, on the Closing Date, Sellers shall
sell, assign, transfer, convey and deliver to Purchaser, and Purchaser shall
purchase, acquire and accept from Sellers, all of Sellers’ right, title,
ownership and interest in and to Sellers’ membership interests in Petro 2000 and
PetroGreen (the “Membership Interests”). Sellers represent and warrant that they
have full legal and beneficial title to the Membership Interests and that the
Membership Interests are free and clear of any liens, security interests, or
other encumbrances.




ARTICLE II
 
PURCHASE PRICE


2.1 Amount of Purchase Price. The purchase price for the Membership Interests
shall be ten million (10,000,000) shares of Purchaser’s common stock, $0.001 par
value (the “Stock”).


2.2 Issuance and Escrow of Stock.


 
Page 1 of 29

--------------------------------------------------------------------------------

 
(a) On the date hereof, Purchaser shall instruct its transfer agent to issue
stock certificates to the Sellers in the share amounts listed on Exhibit A (the
“Stock Certificates”). The Stock Certificates shall be issued in the names of
the Sellers (or their designees); however, the Stock Certificates will be sent
to and held in escrow by Whitley LLP Attorneys at Law as escrow agent (“Escrow
Agent”). The Stock Certificates will contain a restrictive legend prohibiting
the sale of the Stock unless the Stock is registered pursuant to the Securities
Act of 1933 or pursuant to an applicable exemption therefrom.


(b) On any date following the date that the closing price of Purchaser’s common
stock on the Over the Counter Bulletin Board is twenty five cents ($0.25) per
share or greater (“Escrow Release Price”), the Sellers may request the Escrow
Agent to release the Stock Certificates belonging to each Seller from escrow.
Upon confirmation that the Escrow Release Price has been met, the Escrow Agent
will release the Stock Certificates from Escrow as requested by the Sellers.


(c) The Escrow Agent shall have no liability to any person other than as set
forth in Section 2.2(a) and 2.2(b).


ARTICLE III
 
CLOSING


3.1 Closing. The transactions contemplated by this Agreement shall close upon
execution of this Agreement (“Closing”).
 
3.2 Closing Obligations.
 
At the Closing:


(a) Sellers will deliver (or cause to be delivered) to Purchaser:
 
(i) any certificates representing the Membership Interests, which certificates
shall be endorsed and assigned to the Purchaser at Closing, or if the Membership
Interests are not certificated, a transfer document executed by Sellers
transferring all ownership in the Membership Interests of Petro 2000 and
PetroGreen;
 
(ii) such other documents as required by this Agreement; and
 
(iii) such other documents as Purchaser may reasonably request.
 
(b) Purchaser will deliver (or cause to be delivered) to Sellers:
 
 
Page 2 of 29

--------------------------------------------------------------------------------

 
(i) a letter instructing its transfer agent to issue the Stock to the Sellers
and to deliver the Stock Certificates to the Escrow Agent;
 
(ii) such other documents as required by this Agreement; and
 
(iii) such other documents as Sellers may reasonably request.
 


ARTICLE IV


REPRESENTATIONS AND WARRANTIES BY SELLERS


Sellers represent and warrant to Purchaser as follows:


4.1 Organization, Powers and Qualifications.  Petro 2000 is a limited liability
company duly organized and validly existing under the laws of the State of Texas
and has all requisite corporate power and authority to own its properties and
assets and carry on its business as now conducted. PetroGreen is a limited
liability company duly organized and validly existing under the laws of the
State of Nevada and has all requisite corporate power and authority to own its
properties and assets and carry on its business as now conducted, except as set
forth in Exhibit B.
 
4.2 Membership Interests. The Membership Interests owned by the Sellers
represent 100% of the Membership Interest of Petro 2000 and PetroGreen. All of
said Membership Interests are validly issued, fully paid, and non-assessable.
There are no outstanding subscriptions, options, rights, warrants, convertible
securities, or other agreements or commitments obligating Petro 2000 or
PetroGreen to issue any additional Membership Interests.
 
4.3 Authorization of Agreement. Sellers have all requisite power, authority and
legal capacity to execute and deliver this Agreement, and each other agreement,
document, instrument or certificate contemplated by this Agreement or to be
executed by Sellers in connection with the consummation of the transactions
contemplated by this Agreement (together with this Agreement, the “Sellers’
Documents”), and to consummate the transactions contemplated hereby and thereby.
Each of Sellers’ Documents are duly and validly executed by Sellers and
(assuming the due authorization, execution and delivery by the other parties
hereto and thereto) this Agreement constitutes, and each of Sellers’ Documents
constitute, legal, valid and binding obligations of Sellers and the Purchaser,
enforceable against Sellers in accordance with their respective terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity.
 
4.4 Conflicts; Consents of Third Parties. The execution, delivery or performance
by Sellers of this Agreement, the Sellers’ Documents, the consummation of the
transactions contemplated hereby or thereby, or compliance by Sellers with any
of the provisions hereof or thereof will not (i) conflict with, violate, result
in the breach or termination of, or constitute a default under any note, bond,
mortgage, indenture, agreement or other instrument or obligation to which Petro
2000 or PetroGreen are a party or by which they are bound; (ii) violate any
statute, rule, regulation, order or decree of any governmental body or authority
by which Petro 2000 and Petro Green are bound; or (iii) result in the creation
of any lien, charge or encumbrance upon the assets of Petro 2000 and PetroGreen.
 
 
Page 3 of 29

--------------------------------------------------------------------------------

 
4.5 Tax Returns. Sellers have delivered to Purchaser (i) a Schedule C to Form
1040 for Petro 2000 for the year ended December 31, 2008; (ii) a Schedule C to
Form 1040 for Petro 2000 for the year ended December 31, 2009; and (iii) a Form
1065 for Petrogreen for the year ended December 31, 2009 (the “Tax Returns”).
 
4.6 [Intentionally Omitted.]
 
4.7 No Material Adverse Change. Since the date of the Tax Returns, to Sellers’
knowledge: (a) there has not been any material adverse change in the business,
operations, properties, assets, or condition of Petro 2000 and PetroGreen, and
(b) no event has occurred or circumstance exists that may result in such a
material adverse change other than changes, events and circumstances existing in
or affecting the capital markets and general economic and industry conditions.
 
4.8 Absence of Certain Changes and Events.
 
(a) Since the date of the Tax Returns there has not been any:
 
(i) any amendment or other modification of the certificate of organization or
company agreement of Petro 2000 or PetroGreen;
 
(ii) any (A) incurrence, assumption or guaranty by Petro 2000 and PetroGreen of
any indebtedness, (B) loan made by Petro 2000 and PetroGreen to any person or
entity, or any (C) voluntary purchase, cancellation, prepayment or complete or
partial discharge in advance of a scheduled payment date with respect to, or
waiver of any right of Petro 2000 and PetroGreen under any indebtedness of or
owing to Petro 2000 and PetroGreen, other than in the ordinary course of
business in amounts and on terms consistent with past practice, except as set
forth on Exhibit F and Exhibit H;
 
(iii) any damage, destruction or other casualty loss (whether or not covered by
insurance) affecting Petro 2000 or PetroGreen;
 
(iv) any revaluation in any material respect of any of the Petro 2000 or
PetroGreen;
 
(v) any material change in any pricing, investment, accounting, financial
reporting, inventory, credit or allowance practice or policy of Petro 2000 or
PetroGreen;
 
(vi) any (A) grant of, or agreement to grant under certain circumstances, any
severance or termination pay to any director, officer or employee of Petro 2000
and PetroGreen, (B) entering into of any employment, deferred compensation or
other similar agreement (or any amendment to any such existing agreement) with
any director, officer or employee of Petro 2000 or PetroGreen;
 
 
Page 4 of 29

--------------------------------------------------------------------------------

 
(vii) increase in benefits payable under any existing severance or termination
pay policies or employment agreements;
 
(vii) increase in compensation, bonus or other benefits payable to directors,
officers or employees of Petro 2000 or PetroGreen, other than a guaranteed
payment of $3,500 per month payable to Alex Perales, a Seller herein;
 
(viii) any cancellation, modification, termination or grant of a waiver of any
provision of any permit or contract to which Petro 2000 or PetroGreen is a
party, or any written or oral notification to Sellers that any party to any such
arrangement intends to cancel or not renew such arrangement beyond its
expiration date as in effect on the date hereof;
 
(ix) the making of any election with respect to taxes or the settling or
compromising of any tax liability;
 
(x) any acquisition or disposition of any business or any asset or property from
or to any person or entity (whether by merger, consolidation or otherwise) by
Petro 2000 or PetroGreen, except as set forth on Exhibit H;
 
(xi) any incurrence of any lien on any of the material assets or properties of
Petro 2000 or PetroGreen;
 
(xii) any capital expenditure or commitment for additions to property, plant or
equipment used or held for use in the conduct of Petro 2000 or PetroGreen’s
business constituting capital assets in an aggregate amount exceeding $10,000;
 
(xiii) any transaction with any officer, director or affiliate of Petro 2000 and
PetroGreen (A) outside the ordinary course of business consistent with past
practice or (B) other than on an arm’s length basis;
 
(xiv) any notice by a governmental agency or quasi-governmental agency, except
as set forth on Exhibit C; or
 
(xv) the entering into any agreement or commitment to do any of the foregoing.
 
(b) Since the date of the Tax Returns:
 
(i) Petro 2000 and PetroGreen have carried on their businesses in a manner in
accordance with past practices and in a manner which is to the best of Sellers’
knowledge and belief, reasonable and prudent;
 
 
Page 5 of 29

--------------------------------------------------------------------------------

 
(ii) Petro 2000 and PetroGreen have not engaged in any transaction out of the
ordinary course of business including the purchase, sale, assignment, license,
or other disposition or transfer of property, except as set forth on Exhibit H;
 
(iii) Petro 2000 and PetroGreen have not made capital expenditures of a material
nature, or satisfied or discharged any material liabilities, except in the
ordinary course of business, or incurred any liabilities, or, to the best of
Sellers’ knowledge, incurred any contingent liabilities, except in the ordinary
course of business, except as set forth on Exhibit H;
 
(iv) Petro 2000 and PetroGreen have not taken action or, to the extent the same
is within its reasonable control, permitted any action to be taken inconsistent
with preserving its existing business organization and relations with customers,
suppliers, and others with whom it has a business relationship or with regard to
protecting its rights and properties;
 
(v) Petro 2000 and PetroGreen have conducted their businesses in compliance with
all material laws and regulations applicable to them;
 
(vi) Petro 2000 and PetroGreen have not encumbered or permitted to be encumbered
any of its properties or assets, except in the ordinary course of business;
 
(vii) Petro 2000 and PetroGreen have not licensed, assigned, transferred, or
conveyed to any third party any property or right necessary to conduct any of
its current business, including any manufacturing rights or rights to access the
computer source code related to any of its products; and
 
(viii) Petro 2000 and PetroGreen have not entered into any other transactions
which would result in the transfer by Petro 2000 and PetroGreen of assets or
rights for other than full and fair consideration.
 
4.9 Books and Records. The books of account, minute books, stock record books,
and other records of Petro 2000 and PetroGreen, are complete and correct in all
material respects and have been maintained in accordance with practices that are
customary for similar businesses.
 
4.10 Environmental Matters.
 
(a) Except as set forth in Exhibit D, Petro 2000 and PetroGreen have not
received any notice, report or information regarding any liabilities (whether
accrued, absolute, contingent, unliquidated or otherwise), or any corrective,
investigatory or remedial obligations, arising under environmental and safety
requirements, with respect to the past or present operations of its business,
its assets and/or its contracts.
 
 
Page 6 of 29

--------------------------------------------------------------------------------

 
(b) Petro 2000 and PetroGreen have obtained, and are in compliance with all
terms and conditions of, all permits, licenses and other authorizations required
pursuant to environmental and safety requirements with respect to past or
present operations of its business and its assets.
 
(c) To the best of Sellers’ knowledge, there exists no asbestos-containing
material in any form or condition at any property owned or occupied by Petro
2000 and PetroGreen.
 
(d) No facts, events or conditions relating to the assets, operations of the
business and/or contracts of Petro 2000 and PetroGreen will (i) prevent, hinder
or limit continued compliance by Purchaser, Petro 2000, and PetroGreen with
environmental and safety requirements, (ii) give rise to any corrective,
investigatory or remedial obligations on the part of Petro 2000 and PetroGreen
pursuant to environmental and safety requirements, or (iii) give rise to any
liabilities on the part of Petro 2000 and PetroGreen (whether accrued, absolute,
contingent, unliquidated or otherwise) pursuant to environmental and safety
requirements, including, without limitation, those liabilities relating to
on-site or off-site hazardous substance releases, personal injury, property
damage or natural resources damage.
 
(e) Neither Petro 2000 nor PetroGreen have assumed any liabilities or
obligations of any third party under environmental and safety requirements.
 
(f) To the best of Sellers’ knowledge, there exists no environmental condition
that could lead to liability under any state or federal environmental law for
Petro 2000 and PetroGreen’s business, operations, or assets.
 
4.11 Taxes.
 
(a) All tax returns of Petro 2000 and PetroGreen required to be filed on or
before the date hereof have been duly and timely filed on or before such date.
Each such tax return is true, complete and correct, and all taxes upon Petro
2000 and PetroGreen that are due and payable, whether or not shown thereon, have
been paid. There are no actions or proceedings currently pending or, to the
knowledge of Sellers, threatened by any taxing authority against Petro 2000 and
PetroGreen. Petro 2000 and PetroGreen have collected and remitted all sales,
use, and excise taxes as required by each local jurisdiction in which it does
business as of the date hereof. Petro 2000 and PetroGreen have withheld and paid
all taxes required to have been withheld and paid in connection with amounts
paid or owing to any employee, independent contractor, creditor, stockholder, or
other third party.
 
(b) Neither Petro 2000 nor PetroGreen is a party to any agreement extending the
time within which to file any tax return.  There is no dispute or claim
concerning any tax liability of Petro 2000 and PetroGreen either (i) claimed or
raised by any tax authority or (ii) otherwise known to Sellers. No issues have
been raised in any examination by any tax authority with respect to Petro 2000
and PetroGreen which reasonably could be expected to result in a proposed
deficiency for any other period not so examined. To Sellers’ knowledge, no claim
has been made by a jurisdiction in which Petro 2000 and PetroGreen do not file
tax returns that they are or may be subject to taxation by that jurisdiction.
 
 
Page 7 of 29

--------------------------------------------------------------------------------

 
(c) Neither Petro 2000 nor PetroGreen has waived (and neither of them is subject
to a waiver of) any statute of limitations in respect of the payment of taxes
nor have they agreed to any extension of time with respect to any tax assessment
or deficiency (other than with respect to limitation periods that have since
expired).
 
(d) None of Petro 2000 and PetroGreen’s assets is property that is required to
be treated as owned by any other person pursuant to the “safe harbor lease”
provisions of former section 168(f)(8) of the Internal Revenue Code of 1954 as
amended (“IRC”) and in effect immediately prior to the enactment of the Tax
Reform Act of 1986 and none of the Assets is “tax-exempt use property” within
the meaning of IRC section 168(h).
 
(e) None of Petro 2000 and PetroGreen’s assets secure any debt, the interest on
which is tax-exempt under IRC section 103.
 
4.12 Employees. Neither Petro 2000 nor PetroGreen have any employees.
 
4.13 [Intentionally Omitted.]
 
4.14 [Intentionally Omitted.]
 
4.15 Compliance with Legal Requirements, Governmental Authorizations.
 
(a) Except as set forth in Exhibit D, Petro 2000 and PetroGreen are in full
compliance with each legal requirement that is applicable to them or to the
conduct or operation of their business or the ownership or use of any of their
assets.
 
(b) No event has occurred or circumstance exists that (with or without notice or
lapse of time) (A) may constitute or result in a material violation by Petro
2000 and PetroGreen of, or a material failure on the part of Petro 2000 and
PetroGreen to comply with, any legal requirement, or (B) may give rise to any
material obligation on the part of Petro 2000 and PetroGreen to undertake, or to
bear all or any portion of the cost of, any remedial action of any nature.
 
(c) Neither Petro 2000 nor PetroGreen has received any written notice or other
communication from any governmental body regarding any material, actual,
alleged, possible, or potential violation of, or failure to comply with, any
legal requirement which would have a material adverse effect on Sellers which
has not been remedied.
 
 
Page 8 of 29

--------------------------------------------------------------------------------

 
(d) Except as set forth in Exhibit D, PetroGreen and Petro 2000 have such
governmental authorizations, permits, or licenses (collectively, “Licenses”)
that are necessary for the conduct of their businesses, and they are in material
compliance with terms, conditions, and requirements of the Licenses.
 
(e) Except as set forth in Exhibit B, the Licenses collectively constitute all
of the governmental authorizations, permits, or licenses necessary to permit
Petro 2000 and PetroGreen to lawfully conduct and operate their businesses in
the manner that they currently conduct and operate their businesses and to
permit Petro 2000 and PetroGreen to own and use their assets in the manner in
which they currently own and use them.
 
(f) Subject to Section 11.3, no event has occurred or circumstance exists that
may (with or without notice or lapse of time) (A) constitute or result directly
or indirectly in a material violation of or a failure to comply with any term or
requirement of any governmental authorization or permit listed or required to be
listed or (B) result directly or indirectly in the revocation, withdrawal,
suspension, cancellation, or termination of, or any modification to, any
governmental authorization or permit listed or required to be listed.
 
(g) Except as set forth in Exhibit C, neither Petro 2000 nor PetroGreen have
received any notice or other communication (whether oral or written) from any
governmental body or any other person regarding any material actual, alleged,
possible, or potential violation of or failure to comply with any term or
requirement of any governmental authorization or permit.
 
(h) All applications required to have been filed for the renewal of the
governmental authorizations or permits listed or required to be listed have been
duly filed on a timely basis with the appropriate governmental bodies, and all
other filings required to have been made with respect to such governmental
authorizations or permits have been duly made on a timely basis with the
appropriate governmental bodies.
 
4.16 Legal Proceedings; Orders.
 
(a) There is no pending proceeding:
 
(i) that challenges, or that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, the transaction contemplated by this
Agreement; and
 
(ii) To the knowledge of Sellers, no event has occurred or circumstance exists
that may give rise to or serve as a basis for the commencement of any such
proceeding.
 
 
Page 9 of 29

--------------------------------------------------------------------------------

 
(b) There is no order, award, decision, injunction, judgment, ruling, subpoena
or verdict entered, issued, made or rendered by any court, administrative
agency, or other governmental body or by an arbitrator (collectively an “Order”)
to which Petro 2000 and PetroGreen is subject, the violation of or compliance
with which would have a material adverse effect on Petro 2000 or PetroGreen or
their assets.
 
(c) No officer, director, agent or employee of Petro 2000 or PetroGreen is
subject to any Order that prohibits such officer, director, agent or employee
from engaging in or continuing any conduct, activity or practice relating to the
business of Petro 2000 or PetroGreen or that would in any manner affect Petro
2000 or PetroGreen’s business or assets.
 
4.17 Contracts.
 
(a) Sellers have delivered to Purchaser a true and complete copy of all
contracts material to the conduct of the business, the operations, or the
ability to use the assets of Petro 2000 and PetroGreen;
 
(b) Neither Sellers nor any affiliate of Sellers have or may acquire any rights
under any contract that relates to the business of, or any of the assets owned
or used by Petro 2000 or PetroGreen;
 
(c) No officer or director of Petro 2000 and PetroGreen and, to the knowledge of
Sellers, no agent, employee, consultant, or contractor of Petro 2000 and
PetroGreen is bound by any contract that purports to limit the ability of such
officer, director, agent, employee, consultant, or contractor to (A) engage in
or continue any conduct, activity, or practice relating to Petro 2000 or
PetroGreen’s business or (B) assign to Petro 2000 and PetroGreen or to any other
person any rights to any invention, improvement, or discovery;
 
(d) To the knowledge of Sellers, each contract delivered to Purchaser is in full
force and effect and is valid and enforceable in accordance with its terms;
 
(e) Petro 2000 and PetroGreen are in material compliance with all applicable
terms and requirements of each contract under which Petro 2000 and PetroGreen
have any obligation or liability or by which Petro 2000, PetroGreen or any of
the assets owned or used by Petro 2000 and PetroGreen is bound;
 
(f) To the knowledge of Sellers, each other person that has or had any
obligation or liability under any contract under which Petro 2000 and PetroGreen
has or had any rights is in full compliance with all applicable terms and
requirements of such contract;
 
(g) To the knowledge of Sellers, no event has occurred or circumstance exists
that (with or without notice or lapse of time) may contravene, conflict with, or
result in a violation or breach of, or give Sellers or any other person the
right to declare a default or exercise any remedy under, or to accelerate the
maturity or performance of, or to cancel, terminate, or modify, any contract;
 
 
Page 10 of 29

--------------------------------------------------------------------------------

 
(h) Except as set forth in Exhibit E, Petro 2000 and PetroGreen have not given
to or received from any other person any written notice or other communication
regarding any actual, alleged, possible, or potential violation or breach of, or
default under, any contract;
 
(i) There are no renegotiations of, attempts to renegotiate, or outstanding
rights to renegotiate any material amounts paid or payable to Petro 2000 and
PetroGreen under current or completed contracts with any person and no such
person has made written demand for such renegotiation; and
 
(j) The contracts relating to the provision of goods or services by Petro 2000
and PetroGreen have been entered into in the ordinary course of business and
have been entered into without the commission of any act alone or in concert
with any other person, or any consideration having been paid or promised, that
is or would be in violation of any legal requirement.
 
4.18 Insurance.  Neither Petro 2000 nor PetroGreen are insured by any insurance
policies.
 
4.19 Intellectual Property.
 
(a) The term “Intellectual Property Assets” means:
 
(i) all fictional business names, trading names, registered and unregistered
trademarks, service marks, and applications owned, used or licensed to Petro
2000 and PetroGreen (collectively, “Marks”); and
 
(ii) all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, and process technology (collectively,
“Trade Secrets”) owned, used, or licensed by Petro 2000 or PetroGreen as
licensee or licensor.
 
(b) Know-How Necessary for the Business.
 
(i) Petro 2000 and PetroGreen are the owner of all right, title, and interest in
and to each of their respective Intellectual Property Assets, free and clear of
all encumbrances, or have the right to use the Intellectual Property Assets
without payment to a third party.
 
(ii) To Sellers’ knowledge, no employee of Petro 2000 or PetroGreen has entered
into any contract that restricts or limits in any way the scope or type of work
in which the employee may be engaged or requires the employee to transfer,
assign, or disclose information concerning his work to anyone other than Petro
2000 or PetroGreen.
 
 
Page 11 of 29

--------------------------------------------------------------------------------

 
(c) Trade Secrets. Petro 2000 and PetroGreen have good title to and an absolute
(but not necessarily exclusive) right to use the Trade Secrets.  To Sellers’
knowledge, no Trade Secret is subject to any adverse claim or has been
challenged or threatened in any way.
 
4.20 Real Estate; Oil and Gas Leases; Material Fixed Assets. Petro 2000 and
PetroGreen have provided to Purchaser true and correct copies of all oil and gas
leases to which they are a party and true and correct descriptions of all real
estate and material fixed assets other than personal assets, and each such oil
and gas lease, real property and asset is free and clear of all mortgages, liens
or other encumbrances and there are no eminent domain or condemnation
proceedings affecting such real property. Petro 2000 and Petro Green hold good
and marketable title to all of their oil and gas leases.
 
4.21 Certain Payments. Neither Petro 2000 nor PetroGreen nor any director,
officer, agent, or employee of Petro 2000 or PetroGreen, or any other person
associated with or acting for or on behalf of them, has directly or indirectly
(a) made any contribution, gift, bribe, rebate, payoff, influence payment,
kickback, or other payment to any person, private or public, regardless of form,
whether in money, property, or services (i) to obtain favorable treatment in
securing business, (ii) to pay for favorable treatment for business secured, or
(iii) to obtain special concessions or for special concessions already obtained,
for or in respect of Petro 2000 or PetroGreen or any affiliate of them, in
violation of any legal requirement, or (b) established or maintained any fund or
asset that has not been recorded in the books and records of Petro 2000 and
PetroGreen.
 
4.22 Borrowings. Exhibit F lists all existing instruments, agreements or
arrangements pursuant to which Sellers, Petro 2000 or PetroGreen has borrowed
any money, incurred any other indebtedness, established a line of credit or
guaranteed the indebtedness or obligation of another person, corporation or
other entity involving assets or property which is being sold pursuant to this
Agreement.
 
4.23 Bank Accounts. Exhibit G lists all banks in which Petro 2000 or PetroGreen
have an account or a safe deposit box, the respective account numbers of such
accounts, and the names of all persons authorized to draw on such accounts or
who have access to such accounts. If requested by Purchaser, Sellers shall
cooperate with Purchaser to ensure that the appropriate persons requested by
Purchaser are added as authorized signatories to such accounts, and that persons
not desired by Purchaser as authorized signatories are removed as such from the
accounts.
 
4.24 Related Party Transactions. Other than as set forth in Exhibit H, neither
Petro 2000 nor PetroGreen has any contract, extension of credit, business
arrangement or other relationship of any kind with any of the following
persons:  (i) any executive officer or director; (ii) any shareholder owning
five percent (5%) or more of the outstanding stock of Petro 2000 and PetroGreen;
(iii) any “associate” (as defined in Rule 405 under the Securities Act) of the
foregoing persons; or (iv) any business in which any of the foregoing persons is
an officer, director, employee or five percent (5%) or greater equity owner.
 
 
Page 12 of 29

--------------------------------------------------------------------------------

 
4.25 [Intentionally Omitted].
 
4.26 Disclosure.
 
(a) Neither this Agreement, nor any financial statement, schedule (including
without limitation the exhibits to this Agreement), certificate, or other
statement or document delivered by Sellers to Purchaser in connection herewith
contains any statement which, at the time and in light of the circumstances
under which it is made, is false or misleading with respect to any material fact
or omits to state any material fact necessary in order to make the statements
contained therein not misleading in light of the circumstances in which they are
made.
 
(b) Sellers have made available to Purchaser true and complete copies of all
documents described above. Except to the extent described, Sellers, Petro 2000
and PetroGreen have performed all of the obligations required to be performed by
them to date and are not in default in any material respect under any of the
agreements, contracts, instruments or documents described above, nor, to the
best knowledge of Sellers is any other party to such agreements, contracts,
instruments or documents in default thereunder in any material respect.
 
4.27 Condition of Properties. All assets of Petro 2000 and PetroGreen are in
good operating condition and repair, subject only to ordinary wear and tear and
depletion which is not such as to render them less than substantially fit for
the purposes for which they are being used.
 
4.28 Accuracy of Representations and Warranties. The representations and
warranties of Sellers contained in this Agreement, including the attached
exhibits, contain no untrue statement of a material fact and do not omit or
misstate a material fact necessary in order to make the statement contained
therein not misleading in light of the circumstances in which they are made.
 
4.29 Customers, Vendors and Suppliers.  There is no actual or, to the knowledge
of Sellers, threatened termination, cancellation, limitation or any modification
or change in business relationship of Petro 2000 and PetroGreen with any
customer or group of customers of Petro 2000 and PetroGreen.  Within the
six-month period prior to the date hereof, neither Petro 2000 nor PetroGreen
have received any notice from any vendor or supplier of an item material to
Petro 2000’s or PetroGreen’s business that such vendor or supplier will not
continue to make deliveries on the same price, quality and delivery terms and
conditions consistent with past practices of such vendor or supplier. There are
no claims against Petro 2000 and PetroGreen to return merchandise by reason of
alleged over-shipments, defective merchandise or otherwise in excess of $5,000
in the aggregate and, to the knowledge of Sellers, there is no basis for any
such claims.
 
4.30 [Intentionally Omitted.]
 
4.31 Real Property Holding Corporation. Neither Petro 2000 nor PetroGreen is a
United States real property holding corporation within the meaning of Section
897(c)(2) of the Internal Revenue Code of 1986 as amended and any regulations
promulgated thereunder.
 
 
 
Page 13 of 29

--------------------------------------------------------------------------------

 
ARTICLE V
 
REPRESENTATION AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants to Sellers at and as of the date of this
Agreement as follows:
 
5.1 Organization, Powers and Authority. Purchaser is a corporation duly
organized and validly existing under the laws of the State of Montana and has
all requisite corporate power and authority to execute, deliver and perform this
Agreement. The Board of Directors of Purchaser has authorized the execution,
delivery and performance of this Agreement by Purchaser and has authorized the
transactions contemplated by the Agreement. Purchaser has duly executed and
delivered the Agreement. The Agreement is valid, binding and enforceable against
Purchaser in accordance with its terms subject only to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity.
 
5.2 Authority; No Conflict; Consents. The execution and delivery of this
Agreement by Purchaser does not, and the consummation of the transactions
contemplated hereby will not (i) conflict with, or result in any violation or
breach of any provisions of its articles of incorporation or bylaws, (ii) result
in any violation or breach of, or constitute (with or without notice or lapse of
time, or both) a default or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any material benefit, under any of the
terms, conditions or provisions of any note, bond mortgage, indenture, lease,
contract or other agreement, instrument or obligation to which Purchaser is a
party or by which any of its properties or assets by which may Purchaser be
bound, or (iii) conflict with or violate any permit, concession, franchise,
lien, judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to Purchaser or any of its properties or assets. There is no action,
suit, proceeding, claim, arbitration, or investigation pending, or to the best
knowledge of Purchaser threatened, against Purchaser which in any manner
challenges or seeks to prevent, enjoin, alter or materially delay any of the
transactions contemplated by this Agreement.
 
5.3 Governmental Approvals. The execution and delivery of this Agreement and any
related agreements by the Purchaser do not, and the performance of this
Agreement and related agreements by the Purchaser and the consummation of the
transactions contemplated hereby and thereby will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
governmental entity.
 
5.4 Certain Proceedings. There is no pending proceeding that has been commenced
against Purchaser and that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with the transactions
contemplated by this Agreement. To Purchaser’s knowledge, no such proceeding has
been threatened.
 
5.5 Accuracy of Representations. The representations and warranties of Purchaser
contained in this Agreement, contain no untrue statement of a material fact and
do not omit or misstate a material fact necessary in order to make the
statements contained therein misleading in light of the circumstances in which
they are made.
 
 
Page 14 of 29

--------------------------------------------------------------------------------

 
ARTICLE VI
 
[INTENTIONALLY OMITTED.]


ARTICLE VII


[INTENTIONALLY OMITTED.]


ARTICLE VIII
 
[INTENTIONALLY OMITTED.]


ARTICLE IX
 
SURVIVAL OF REPRESENTATIONS AND WARRANTIES
 
9.1 Survival. The representations, warranties, covenants and obligations in this
Agreement shall survive the Closing.
 
9.2 Schedules and Exhibits. For purposes of this Agreement, each statement or
other item of information set forth in the exhibits or schedules shall be deemed
to be a representation and warranty made by Sellers in this Agreement.
 
9.3 Applicability of Representations and Warranties. For purposes of Article 4,
each Seller shall be deemed to be making only representations and warranties as
to the company in which he is a member, and not as to any other company.
 
ARTICLE X


10.1 Indemnification.
 
(a) Sellers hereby agree to indemnify and hold Purchaser and its directors,
officers, employees, affiliates, agents, successors and assigns (collectively,
the “Purchaser’s Indemnified Parties”) harmless from and against:
 
(i) any and all debts and liabilities of any type whatsoever of Sellers,
PetroGreen, and Petro 2000 and all causes of action, claims and proceedings
asserted against Purchaser which were incurred or arose prior to the Closing
Date;
 
(ii) any and all Losses based upon, attributable to or resulting from the
failure of any representation or warranty of the Sellers set forth in Article 4
hereof, or any representation or warranty contained in any certificate delivered
by or on behalf of the Purchaser pursuant to this Agreement, to be true and
correct as of the date made;
 
 
Page 15 of 29

--------------------------------------------------------------------------------

 
(iii) any and all losses, liabilities, obligations, damages, costs and expenses
based upon, attributable to or resulting from the breach of any covenant or
other agreement on the part of Sellers under this Agreement;
 
(iv) all losses, liabilities, obligations, damages, costs and expenses with
respect to which indemnification is provided hereunder (collectively, “Losses”)
and any and all notices, actions, suits, proceedings, claims, demands,
assessments, judgments, costs, penalties and expenses, including attorneys’ and
other professionals’ fees and disbursements (collectively, “Expenses”) incident
thereto; and
 
(v) any taxes (including interest and penalties) assessed against Purchaser,
Petro 2000, or PetroGreen which arose prior to the Closing Date;
 
(b) Purchaser hereby agrees to indemnify and hold Sellers and its affiliates,
agents, successors and assigns (collectively, the “Sellers’ Indemnified
Parties”) harmless from and against:
 
(i) any and all Losses based upon, attributable to or resulting from the breach
of any covenant or other agreement on the part of Purchaser under this
Agreement;
 
(ii) any and all payments of debts, claims and liabilities incurred by Petro
2000, Petro Green, or Purchaser which are incurred subsequent to the Closing and
which are attributable to Purchaser’s operation of the business; and
 
(iii) all Losses and any Expense incident thereto involving items listed in
10.1(b)(i) or (ii).
 


10.2 Indemnification Procedures.
 
(a) In the event that any legal proceedings shall be instituted or that any
claim or demand (“Claim”) shall be asserted by any person in respect of which
payment may be sought under Section 10.1 hereof, the indemnified party shall
reasonably and promptly cause written notice of the assertion of any Claim of
which it has knowledge which is covered by this indemnity to be forwarded to the
indemnifying party.
 
(b) The indemnifying party shall have the right, at its sole option and expense,
to be represented by counsel of its choice and to defend against, negotiate,
settle or otherwise deal with any Claim which relates to any Losses indemnified
against hereunder. If the indemnifying party elects to defend against,
negotiate, settle or otherwise deal with any Claim which relates to any Losses
indemnified against hereunder, it shall within five (5) days (or sooner, if the
nature of the Claim so requires) notify the indemnified party of its intent to
do so.
 
 
Page 16 of 29

--------------------------------------------------------------------------------

 
(c) If the indemnifying party elects not to defend against, negotiate, settle or
otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, and fails to notify the indemnified party of its election as herein
provided or contests its obligation to indemnify the indemnified party for such
Losses under this Agreement, the indemnified party may defend against,
negotiate, settle or otherwise deal with such Claim.  If the indemnified party
defends any Claim, then the indemnifying party shall reimburse the indemnified
party for the Expenses of defending such Claim upon submission of periodic
bills.  If the indemnifying party shall assume the defense of any Claim, the
indemnified party may participate, at his or its own expense, in the defense of
such Claim; provided, however, that such indemnified party shall be entitled to
participate in any such defense with separate counsel at the expense of the
indemnifying party if, (i) so requested by the indemnifying party to participate
or (ii) in the reasonable opinion of counsel to the indemnified party, a
conflict or potential conflict exists between the indemnified party and the
indemnifying party that would make such separate representation advisable; and
provided, further, that the indemnifying party shall not be required to pay for
more than one such counsel for all indemnified parties in connection with any
Claim.  The parties hereto agree to cooperate fully with each other in
connection with the defense, negotiation or settlement of any such Claim.
 
(d) After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter and the indemnifying party shall be required to pay all of the sums
so due and owing to the indemnified party by wire transfer of immediately
available funds within 10 business days after the date of such notice.
 
(e) The failure of the indemnified party to give reasonably prompt notice of any
Claim shall not release, waive or otherwise affect the indemnifying party’s
obligations with respect thereto except to the extent that the indemnifying
party can demonstrate actual loss and prejudice as a result of such failure.
 
10.3 Reliance. No disclosure by any party to this Agreement nor any
investigation made by or in behalf of any party with respect to another party
shall be deemed to affect the party’s reliance on the respective representations
and warranties contained in this Agreement and shall not effect a waiver of that
party’s rights to indemnity as herein provided or the breach of any said
representations and warranties.
 
 
 
Page 17 of 29

--------------------------------------------------------------------------------

 


ARTICLE XI


POST-CLOSING COVENANTS
 
11.1 Cooperation. The parties will cooperate with and provide such further
assurances to each other as are reasonably necessary or requested to perfect (of
record or otherwise) and effectively vest the Purchaser’s title to the
Membership Interests and aid in the prosecution, defense, or other action
regarding litigation of any rights arising from or affecting title to the
Membership Interests.
 
11.2 Treatment of Confidential Information. Sellers and Purchaser acknowledge
that they have or may have had in the past, and in the future may have, access
to confidential information of each other. Sellers and Purchaser agree that they
will keep confidential all such confidential information and, except with the
specific prior written consent of the other party, will not disclose such
confidential information to any person except each party’s representatives,
provided that such representatives (other than counsel) agree to the
confidentiality provisions of this Section. Confidential information shall not
include (A) such information that becomes known to the public generally through
no fault of either party, (B) information required to be disclosed by the terms
of this Agreement or by law or the order of any governmental authority under
color of law, provided that prior to disclosing any information pursuant to this
clause (B), the disclosing party shall, if possible, give prior written notice
thereof to the other party and provide the other party with the opportunity to
contest such disclosure, or (C) such information that the disclosing party
reasonably believes is required to be disclosed in connection with the defense
of a lawsuit against the disclosing party. Nothing herein shall be construed as
prohibiting either party from pursuing any other remedy available at law or in
equity for such breach or threatened breach, including the recovery of damages.
 
11.3 Further Assurances.  The parties shall cooperate with each other and sign
any documents necessary in order to complete the sale of the Stock and other
transactions contemplated hereby.
 


ARTICLE XII


GENERAL PROVISIONS


12.1 Notices. Any notice, request, instruction or other document to be given
hereunder by any party hereto shall be in writing and shall be delivered
personally or sent by courier or express delivery service by reputable overnight
courier, by facsimile, by electronic mail with delivery confirmation, or by
registered or certified mail, postage prepaid, return receipt requested to the
following addresses:


 
Page 18 of 29

--------------------------------------------------------------------------------

 
 
if to Sellers:
As set forth in Exhibit A
   
if to Purchaser:
Attn.: Mr. Timothy G. Byrd, Sr.
 
Adino Energy Corporation
 
2500 City West Boulevard, Suite 300
 
Houston, Texas 77042
 
(___) ___ -- ____ Facsimile
 
tbyrd@adinoenergycorp.com

 
or such other addresses as any party may designate by written notice to the
other parties.  Any party may change the name and contact information for
receipt of its notices hereunder with notice to the other parties.


12.2 Governing Law. This agreement and the transaction documents shall be
governed by and construed in accordance with the laws of the State of Texas
without regard to principles of conflicts of law.
 
12.3 Expenses. Except as otherwise provided in this Agreement, Sellers and
Purchaser shall each bear their own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby.
 
12.4 Parties-In-Interest. This agreement shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, administrators,
executors, successors and assigns.
 
12.5 Entire Agreement and Modification. This Agreement (including
its   exhibits) constitutes and contains the entire agreement of the parties and
supersedes any and all prior negotiations, correspondence, understandings and
agreements between the parties respecting its subject matter. This Agreement may
not be amended except by a written agreement executed by the party to be changed
with the amendment.
 
12.6 Waiver. Any of the terms and conditions of this Agreement, and any
inaccuracies in any of the representations or warranties contained herein, may
be waived at any time and from time to time, in writing, by such parties as are
entitled to the benefit of such terms, conditions, warranties or
representations. Such waiver shall not constitute or be deemed a waiver of any
other terms, conditions or inaccuracies.
 
12.7 Attorney’s Fees. If suit or action is filed by any party to enforce this
Agreement or otherwise with respect to the subject matter of this Agreement, the
prevailing party shall be entitled to recover from the non-prevailing party all
costs of such suit, including reasonable attorneys’ fees incurred in preparation
for and prosecution of such suit or action as fixed by the trial court, and if
any appeal is taken from the decision of the trial court, reasonable attorney’s
fees as fixed by the appellate court.
 
 
Page 19 of 29

--------------------------------------------------------------------------------

 
12.8 Interpretation. Headings, captions, section or section numbers appearing in
this Agreement are for ease of reference and convenience only, and shall in no
way be deemed to define, modify, affect, limit or describe the scope, intent or
content of this Agreement or of provisions to which they relate.
 
12.9 Singular or Plural Words.  Whenever used, the singular pronoun will include
the plural, the plural will include the singular, and the uses of any gender
will include all genders as required or necessary for proper grammatical reading
or as the sense or context requires.
 
12.10 Severability.  The invalidity of any one or more of the words, phrases,
sentences, clauses, sections or subsections contained in this Agreement shall
not affect the enforceability of the remaining portions of the Agreement or any
part hereof, all of which are inserted conditionally on their being valid in
law, and, in the event that any one or more of the words, phrases, sentences,
clauses, sections or subsections contained in this Agreement shall be declared
invalid, this Agreement shall be construed as if such invalid word or words,
phrase or phrases, sentence or sentences, clause or clauses, section or sections
or subsection or subsections had not been inserted.
 
12.11 Assignment and Delegation. This Agreement may be assigned by the Purchaser
provided the assignee assumes the obligations of the Purchaser hereunder.  Any
acts which are required or permitted to be performed under this Agreement may be
performed by the party’s designated agents(s), employees, permitted assigns or
successors, and such acts will be deemed to have been performed by the party if
it is in fact performed at the party’s direction or with the party’s consent by
any such designated person or entity.
 
12.12 Counterparts. This Agreement may be executed in several counterparts and
all of such counterparts shall constitute one and the same instrument with the
same force and effect as if all the parties had executed the same document.
 
IN WITNESS WHEREOF, the parties have executed this PURCHASE AGREEMENT as of the
date first written above.



 
Purchaser:
 
   
ADINO ENERGY CORPORATION
         
By:
/s/        Timothy G. Byrd, Sr.      
Title: Chief Executive Officer
         


 
Page 20 of 29

--------------------------------------------------------------------------------

 

 
Sellers:
   
ALEJANDRO PERALES
         
By:
/s/        Timothy G. Byrd, Sr.      
Title: Chief Executive Officer
         


 
Purchaser:
 
   
ADINO ENERGY CORPORATION
         
By:
/s/       
WILLIAM R SCHWARTZ
               

 

       
By:
/s/       
JOHN SCHWARTZ, SR.
               


       
By:
/s/       
JOSEPH SCHWARTZ
               


       
By:
/s/       
GEORGE SCHWARTZ
               


       
By:
/s/       
ALFRED SCHWARTZ
               


       
By:
/s/       
ANTHONY WHEAT
               


       
By:
/s/       
 
               



 
Page 21 of 29

--------------------------------------------------------------------------------

 
EXHIBIT A


NAMES AND ADDRESSES OF SELLERS AND ALLOCATION OF SHARES


Name and Address
Number of Shares
   
[Confidential treatment claimed pursuant to Rule 24b-2]
         
TOTAL
10,000,000

 
 
 
Page 22 of 29

--------------------------------------------------------------------------------

 


EXHIBIT B


ORGANIZATION, POWERS AND QUALIFICATIONS


PetroGreen is not registered to transact business in Texas.




 
Page 23 of 29

--------------------------------------------------------------------------------

 


EXHIBIT C


NOTICES OR CLAIMS BY GOVERNMENTAL AGENCIES


On July 28, 2009, Alejandro Perales, a Seller herein, received an information
request from the Texas State Securities Board regarding the use of investor
funds in several companies controlled by him.


On June 4, 2010, Petro 2000 received a delinquency notice from the Texas
Railroad Commission regarding pressure testing of certain disposal/injection
wells.


 
Page 24 of 29

--------------------------------------------------------------------------------

 
EXHIBIT D


ENVIRONMENTAL CLAIMS


On June 4, 2010, Petro 2000 received a delinquency notice from the Texas
Railroad Commission regarding pressure testing of certain disposal/injection
wells.


 
Page 25 of 29

--------------------------------------------------------------------------------

 
EXHIBIT E


NOTICE OF BREACH OF CONTRACT


On September 16, 2009, Roy J. Holland, Roy C. Holland, Derwood Blagrave, Daryl
Schniers, Kevin Schniers, William Schniers, Susie Wilde, and Brett Schniers
filed suit against Alejandro Perales and Petro 2000 in the 340th Judicial
District Court of Tom Green County, Texas under Cause No. C-09-1136-C. Mr.
Perales and Petro 2000 filed a third-party action against John King.


There has been no settlement of these cases and no court date has been set.
 
 
Page 26 of 29

--------------------------------------------------------------------------------

 
EXHIBIT F


BORROWINGS


Petrogreen energy LLC


AACM/Petro 2000
$60,706.13
3124 Sherwood Way; STE B
 
San Angelo, TX 76901
         
Alejandro Perales
$176,678.32
2554 Cedar Ridge Lane
 
San Angelo, Texas 76904
     
AACM3/Petro 2000 Exploration
     
John Schwartz, Sr
  $29,500.00
5714 Debus Rd
 
San Angelo, TX 76905
         
Joseph Schwartz
$29,500.00
330 CR 130
 
Garden City, TX 79739
     
George Schwartz
$29,500.00
2951 CR 280
 
Garden City, TX 79739
     
Alfred Schwartz
 
2765 FM 3093
 
Garden City, TX 79739
$29,500.00
   
McDonald Investments
$8,665.31
   
Bank of America
$3,205.06
San Angelo, TX
     
Texas State Bank
$3,788.70
2201 Sherwood Way PO Box 3186
 
San Angelo, TX 76902
 

 
 
 
Page 27 of 29

--------------------------------------------------------------------------------

 
EXHIBIT G


BANK ACCOUNTS


Petrogreen,  LLC




[Confidential treatment claimed pursuant to Rule 24b-2]


AACM3 LLC/ Petro 2000 Exploration






[Confidential treatment claimed pursuant to Rule 24b-2]




 
Page 28 of 29

--------------------------------------------------------------------------------

 
EXHIBIT H


RELATED PARTY TRANSACTIONS




1.
Notes receivable from John, Joseph, George and Alfred Schwartz (listed on
Exhibit F). Loans were made by these investors to Petro 2000 Exploration. This
was prior to their investment in Petrogreen Energy, LLC.  The loan was for
operating capital and the purchase of working interest.



2.
Petro 2000 sold a drilling rig and equipment to Petrogreen LLC.  The proceeds
were used to pay off a payable owed by Petro 2000 to Petrogreen and the
remainder was set up as a note payable from Petrogreen to Petro 2000.  (Note
listed on Exhibit F)



3.
Alejandro Perales transferred in to Petrogreen Energy 50% of his working
interest in the Felix Brandt leases as a capital contribution.  He then sold the
remaining 50% working interest to Petrogreen energy.  Petrogreen Energy set up a
note payable to Alejandro Perales for the value of the 50% working interest
transferred.





 
Page 29 of 29

--------------------------------------------------------------------------------

 